 In the Matter of YATES-AMERICAN MACHINE COMPANYandAMALGA-MATED ASSOCIATION OF IRON, STEEL & TIN WORKERS OF NORTHAMERICA, LODGE 1787Case No. C-351.-Decided June 2, 1938Woodworking Machinery Manufacturing Industry-Interference, Restraint,and Coercion:antiunion statements ; discreditingunion-Company-DominatedUnion:sponsorship and interference with formation and administration ; dis-crimination in favor of, in endorsement ; support ; soliciting membership in, oncompany time and property, by foremen and others ; employer ordered torefuse to recognize, as agency for collectivebargaining-Discrimination:discharge; charges of, not sustained.Mr. Robert R. RissmanandMr. Morris L. Forer,for the Board.Mr.IV.H. Arnold,of Beloit,Wis., for the respondent.Mr. Harry A. Sellery, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, Lodge1787, herein called the Amalgamated, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theTwelfth Region (Milwaukee, Wisconsin), duly issued and servedits complaint dated November 1, 1937, against Yates-American Ma-chine Company, Beloit, Wisconsin, herein called the respondent, al-leging that the respondent had engaged and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), and (3), and Section 2 (6) and (7), of the National LaborRelations Act, 49 Stat. 449, herein called the Act. In respect to theunfair labor practices, the complaint alleged in substance (1) thatthe respondent coerced, intimidated, and threatened the employees at'At the hearing it appeared that. by typographical error, paragraph 9 of the complaintalleged "unfair labor practices within the meaning of Section 7.subsections(1). (2)and (3)of the Act."without objection,the Trial Examiner granted a motion to correctparagraph 9 to read "Section 8" instead of "Section 7."627 628NATIONAL LABOR RELATIONS BOARDitsBeloit,Wisconsin, plant to prevent them from becoming and re-maining members of the Amalgamated, thereby discouraging mem-bership in the Amalgamated; (2) that the respondent encouraged,sponsored, dominated, and interfered with the formation and admin-istration of a labor organization known as Yates-American Employ-eesAssociation, herein called the Association; and (3) that therespondent about June 24, 1937, for the purpose of discouragingmembership in the Amalgamated and other concerted activities ofthe employees at the Beloit plant, discharged and has since refusedto reinstate Arthur A. Kennison, because he had engaged in activitieswith other employees at that plant for their mutual aid and protec-tion and collective bargaining.On November 5, 1937, the respondent duly filed its written answergenerally' denying the allegations of the complaint.The answeraffirmatively alleged that about June 23, 1937, Kennison absentedhimself from work without notice, contrary to long-established ruleand express notice that further infraction of the rule would resultin his discharge; that the respondent inquired for him at his homeand urged him to return to work; and that he never returned towork thereafter and did not seek rei istatenient, other than by filingacomplaint with theWisconsin Labor Relations Board, hereincalled theWisconsin Board, alleging unwarranted, discharge.Pursuant to the notice of hearing, which was duly served, a hear-ing was held in Beloit, Wisconsin, on November 11 and 12, 1937,before Leo J. Kriz, the Trial Examiner duly designated by theBoard.The Board and the respondent were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence'bearing upon the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On December 17, 1937, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2), and Section 2 (6) and (7), of theAct, and recommended that the respondent cease and desist fromthese violations.He also found that the respondent had not engagedin unfair labor practices, within the meaning of Section 8 (3), of theAct, and recommended that the allegations of the complaint to thateffect be dismissed.Exceptions to the Intermediate Report werethereafter filed by the Amalgamated, and the parties were offered an DECISIONS AND ORDERS629opportunity to apply for oral argument or permission to file briefs,but no party so applied.The Board has reviewed the exceptions to the Intermediate Re-port, and finds them without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTYates-American Machine Company. a Deleware corporation, hasitsprincipal office and place of business in Beloit, Wisconsin. Ithas warehouses in Atlanta, Georgia, and San Francisco, California,and offices in Chicago, Illinois, and New York City.The only property involved in this case is the Beloit plant, whichconsists of a group of buildings containing offices, a foundry, a pat-tern shop, and a machine shop, and other structures for use inconnection with its operations.At that plant the respondent isengaged in the manufacture and sale of woodworking machinery,motors, tools, and parts for such machinery, and industrial andautomotive radiators.The respondent claims to be the largestmanufacturer of woodworking machinery in the United States.The principal raw materials used by the respondent are coal, pigand scrap iron, lumber, and ingredients for brass and aluminumcastings, bearings, belts, and chains.It also purchases fabricatedand manufactured parts and 'appliances for incorporation in itsfinished products.Approximately 90 per cent of the materialsused in the respondent's products come from outside Wisconsin.Production at that plant is based upon specific orders, and no inven-tory of finished products is created.Alvin Haas, vice presidentand general manager, described the respondent's operations as "aglorified shop job."The respondent has 67 registered patents andone trade-mark.The respondent advertises its products in trade journals andby direct mail and sales solicitation.For the fiscal year endingJune 30, 1937, approximately 85 per cent of the respondent's saleswere made to purchasers outside Wisconsin.As of October 20, 1937, it had 542 production, 15 maintenance, 22supervisory, and 93 clerical employees at the Beloit plant.IT.THE ORGANIZATIONS INVOLVEDYates-American Employees Association was a labor organizationestablished in April 1937, admitting to membership the respondent'sproduction employees. 630NATIONAL LABOR RELATIONS BOARDAmalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge 1787, is a labor organization affiliated with the Com-mittee for Industrial Organization, herein called the C. I. O. Itadmits to membership some of the respondent's production employees.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the AssociationHaas testified that he has complete charge of the respondent'sBeloit plant,includinglabor policyand relations.He is assisted inthe execution of its labor policy and relations by Roy D. Hanson, per-sonnel director and assistantplant manager, whose dutiesincludethe hiring of new employees and supervision of production at thatplant.Haastestified that during the month of April 1937 he had observeda diminution in production at the plant.He attributed this diminu-tion to the employees' preoccupation with labor organizational activi-ties during working hours at the plant.He believed their interesthad been stimulated by several mass meetings in Beloit conducted bythe C. I. 0.He therefore instructed Hanson to invite a group ofthe senior employees to a meeting on April 19, 1937, at 8 p. m. inthe respondent's offices to consider the problem of organization ofthe employees.Although the estimates of different witnesses varied,therewas general agreement that between about 40 and 60 menappeared at the meeting.The employees present included Hanson,Rudolph Jensen, plant superintendent, and several other supervisoryemployees.Haas opened the meeting by stating that it had been called becauseof union activity throughout the plant.He then read extracts fromtheWisconsin Labor Relations Act,2 herein called the Wisconsin Act,including the sections of that statute relating to company unions.He remarked that he had formerly been a member of an outside labororganization and had never received benefits from his membership;consequently, he did not have a high opinion of any such organization.He stated that if the employees joined an outside labor organiza-tion the dues would be about $2 or $3 per month, with extraassess-ments from time to time.He was of the opinion that the moneycollected in dues would leave Beloit, primarily to be used to maintaina national organization.He estimated that if Beloit were unionized,the total sum of money which would so leave Beloit would totalapproximately $100,000 per year.He also discussed the rivalry be-tween the American Federation of Labor and the C. I O. He stated'\is Stat.19 ;7 Chap 111 DECISIONS AND ORDERS631that he believed that the respondent's employees should remain inan independent and unafliatea `labor organization until the "friction"between those two national labor organizations had been adjusted,before considering the question of affiliation with either of them.He went on 'to express his belief that an-independent union couldbe financed by the employees with dues of about $1 or $2 per month,including social gatherings from time to time.With such a plan:Haas stated, "We can have a good time together."After Haas had finished his discussion of the Act and the WisconsinAct and his comments on the merits of various forms of labor organ-ization, he called for discussion by the employees.No employeeadvanced any proposal.When asked for his suggestions, Haas de-clined -to answer, on the ground that "any advice, and so forth, onthe part of the management, would cause it to be immediately con-sidered a company union."He then stated that he was withdrawingfrom the meeting in order to permit a free discussion among theemployees, and did so.Hanson estimated that he was present at themeeting only for about 15 or 20 minutes at its beginning. Jensenand other supervisory officials remained for the discussion.Therecord does not disclose, however, the extent of their participationin the general discussion which followed Haas' withdrawal.At the hearing Haas defended his statements at this meeting bytestifying that all his comments were made with reference to theemployees' rights under the Act and the Wisconsin Act.He saidto indicate the respondent's preference for a company-dominatedunion.It is plain from the events which followed this meeting,however, that the respondent's employees decided to follow the re-spondent's expressed preferences as to the form of labor organization.After this meeting at least four other meetings of the employeeswere held in April and May 1937 at Moose Hall and Lincoln JuniorHigh School in Beloit to discuss and complete the formation of theAssociation.On April 25, 1937, prior to one of these meetings, Han-son, following instructions, brought four employees to Haas' office.At the hearing Hanson explained that he was instructed to bringthese four employees because it appeared that they were dissatisfiedwith shop conditions and the respondent wanted to ascertain whatwere their grievances.At this meeting, Haas again urged that the employees form aninside union.He referred again to the C. I. O. dues, which he pre--dieted would be higher than those of an inside local union.He saidthat if an inside union were formed the respondent could deal'"agreeably"with its employees without danger of a strike.Headded that if anyone charged that the respondent had interfered106791-38-vol vii--41 632NATIONAL LABOR RELATIONS BOARDwith such a union, the allegations could be taken up with the Boardor the Wisconsin Board.He denounced the C. I. O. officials as"communistic" and "labor agitators," and expressed his opinion thatthe Act was "practically put over by labor agitators."He also askedsome questions concerning the employees' meetings and the formationof the Association.On May 11, 1937, four employees went to Madison, Wisconsin, tocomplain to the Wisconsin Board of the respondent's-activity in pro=moting the Association.At a conference of Haas and counsel forthe respondent with the chairman-_ of the Wisconsin Board, thechairman characterized the Association as a "borderline companyunion."At his suggestion, Haas prepared a notice which was cir-culated among the respondent's supervisory employees.This noticeinstructed them to "refrain from influencing, or having any connec-tion with, the creation or management of any union of the employ-ees .. . or from any participation in the affairs of such a union.. . that might be interpreted to be, a violation of any of the pro-visions of the Labor Relations Act of the State of Wisconsin, or thatmight be interpreted as an-attempt on the part , of the companyto suggest, influence or participate in"'the formation, managementor maintenance of such an organization."After the distribution of this 'notice- foremen- continued to makestatements indicating a preference for a local inside union.Despitethe circulation of this notice some of the foremen actively interestedthemselves in securing members for the Association.Other foremen,without reprimanding the. participants, observed the solicitation ofmembership in the Association by various employees on companytime and property.Later in May five or seven representatives of the Association metwith Haas in the office of counsel for the respondent.The Associa-tion requested recognition and asked for a wage increase and betterworking and sanitary conditions.Haas informed the representa-tives that before the respondent could recognize the Association, thelattermust first be listed by the Wisconsin Board, in accordancewith the provisions of the Wisconsin' Act: "Thereafter, about 'May21, 1937, four officers of the Association went to Madison, Wisconsin,and applied for such a listing.The chairman of the WisconsinBoard informed them that the Association's application could notbe acted upon for about 10 days.Fayette Merriman, secretary of the Association, testified that onMay 28, 1937, the Association dissolved, owing to certain misunder-standings concerning work on Saturdays.Although the Associationdoes not appear ever to have been formally organized, - during itsexistence it was an active labor organization.Application cards DECISIONS AND ORDERS633designating the Association as the collective bargaining agency werecirculated among the employees and their - signatures were securedon such cards ; dues were collected ; officers were elected ; applicationwas made to the Wisconsin Board for listing as a labor organization;and the Association requested recognition by the respondent, andsought wage increases and improved working and sanitary conditionsfor the respondent's employees.After the dissolution of the Asso-ciation, the organizational activities of the respondent's employeeswere divided between' labor organizations affiliated with the Ameri-can Federation of Labor and the C. I. 0.At a meeting with Haas of a committee composed of three em-ployees affiliated with the C. I: 0. union, sometime before LaborDay in September 1937,' Haas said that a shop committee should becalled in and then he would bargain with the employees without anoutside representative.One of the committee testified that at thisconference Haas criticized the employees who had joined this labororganization and called them "a bunch of damn kids," and "weak-minded."Upon the basis of 'the foregoing facts, we find that the respondenton, and- after April, 19, 1937, dominated the formation of the Associa-tion and thereafter contributed support to it.We further find that,by such acts, the respondent has interfered with, restrained, and,coerced its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed, activities for the purposes of collective bargaining or othermutual aid or protection.1' ' ' 'B. The alleged discharge of Arthur KennisonThe respondent's employment records show that Arthur A. Ken-nison,.an engine lathe operator, was first employed by the respondenton May 2, 1922.He voluntarily quit his job on five different occasionsduring the period from 1922 to 1935 before his last term of employ-ment, which began on January 28, 1936.He explained that he usuallyquit his job because he did not get a raise.The records show thatKennison was absent 32 working days during 1936; they also showthat up to and including June 22, he was absent 21' working daysduring 1937.At the hearing, Kennison conceded that the respondent'srecords are correct statements of his employment by the respondent.Kennison was one of the group of four employees who complainedon May 11, 1937, to the Wisconsin Board concerning the respondent'spromotion and domination of the Association.The names of thefour employees were subsequently discovered by Haas during his 634NATIONAL LABOR RELATIONS BOARDconference with theWisconsin Board.On the return trip fromMadison, some liquor was purchased and the group went to a cabinnear Beloit, at a place known as the "Jungles." The other membersof the group left Kennison there about 8 p. in. and returned to Beloit.Kennison testified that he left the cabin about 11 p. in. and returnedto his home that night.He did not return to work, however, untilMay 14, 1937.Kennison was again absent from work for the period from May24 to June 2, 1937, inclusive.Thereafter he worked regularly up toand including June 22, 1937.Thomas F. Patten, Kennison's foreman, testified that about 8 or9 years before, when Kennison was -absent, Kennison told him thathis absence -was due to stomach ulcers.Thereafter for a long timewhen Kennison was absent from work Patten had assumed that hisabsence was due to this malady. Patten knew of no employee whohad been absent for sickness who had been laid off.He stated, how--ever, that other employees had been laid off for repeated absencesfrom work.About a year before, when Kennison was absent from work and hadfailed to notify the respondent of the reason for his absence, Pattenhad gone to inquire at Kennison's home.Kennison's family toldPatten that he was away from home and that they did not know wherehe was.Patten stated that Kennison had not been discharged, laidoff, or reprimanded as a result of this visit.Rudolph Jensen, the respondent's superintendent, testified thatabout a month prior to June 23, 1937, he had told Kennison that therespondent wished to be notified when he was absent. - Jensen saidthat shortly thereafter Kennison telephoned him, stated that he wassick, and would not be in.According to his testimony, Jensen toldKennison that his absence was "all right," and that he was glad thatKennison had called; after Kennison returned to work Jensen thankedhim for calling, told him that he should do so in the future, and said,"the machine cannot stand idle." Jensen estimated that when Ken-nison's machine was idle the cost to the respondent was approximately$10 per day.He stated that in June 1937 the respondent was behindits schedule in filling its orders and was working both day and nightshifts.On June 23, 1937, Kennison did not report for work, and Pattenasked Hanson to investigate Kennison's absence.Hanson went toKennison's home and asked to speak to Kennison.His family saidthat he was not home, and that they did not know where he was.Hanson left word that the respondent wanted him to report back to'work.Kennison received the message when he returned home thatevening, but he has never reported back for work or sought rein- DECISIONS AND ORDERS635statement.His explanation is that Huff, a fellow employee whoworked near the time clock, reported to him that his card had beentaken from the card rack, and that he therefore assumed that he hadbeen discharged, because he believed that when an employee's cardwas thus removed, the employee had been discharged.About the time of Hanson's visit to Kennison's home, Patten,after consulting with Jensen, removed Kennison's time card fromthe employees' card rack, and made out a release card for him. Han-son stated that a release card is a form filled out by foremen toindicate that the status of an employee not at work should be ascer-tained.He explained that when an employee's card has been re-moved from the card rack, the employee cannot return to work untilhe has come to the employment office and asked for his card.Hetestified- that a card may be removed from the rack for a variety ofreasons, whenever the employment office wishes to see the employee,and that it is not conclusive evidence that the employee has beendischarged.Hanson conceded that when an employee's card is miss-ing from the card rack the employees think that "they are all done,"because some of them are.He added, however, that only a smallpercentage of employees whose cards are removed from the cardrack are discharged.According to Jensen's testimony, Kennison was a good and rapidworker, but his irregular attendance at work made him an undesirableemployee.Upon cross-examination, Kennison testified that he did not recallany conversation in May with Jensen regarding his continued ab-sences, nor being told that further absences would result in dis-charge.Kennison recalled, however, that during his absence fromMay 24 to June 2, 1937, inclusive, he had telephoned Jensen thathe could not report for work because of illness.His explanation fornot notifying the respondent of his absence on June 23, 1937, isthat he had not been doing so, and, accordingly, thought it wouldbe unnecessary.Nevertheless, he admitted that during his lastabsence prior to June 23, 1937, he had notified the respondent thathe could not report.His conduct is inconsistent with his explana-tion,which appears inadequate under the circumstances.Kennison testified that during his recent absences he had beenunder the care of a doctor for "arthritis of the chest."He statedthat he did not consult a doctor during his absence on May 11, 12,and 13, 1937.On the stand, Kennison stated that he had certificatesfrom his doctor showing that he was sick on May 9 and June 2,1937.These certificates were not asked for nor produced at thehearing.It should be noted that May 9, 1937, was a Sunday; and 636NATIONAL LABOR RELATIONS BOARDJune 2, 1937, was the last day of Kennison's 10-day absence whichbegan on May 24, 1937.Kennison testified that he has earned no money since that date,that he has not sought reinstatement, and that he would accept it,if it was offered.Haas testified that the respondent had decided todischarge Kennison if he did not have an adequate excuse for hisabsence on June 23, 1937, but that since Kennison had never reportedhe had not been discharged.Kennison's indifferent attitude regarding retention of his— job isincomprehensible.Although he testified that he wanted his jobback, he never reported to work, even when requested by the re-spondent to do so. Further, we think it significant that none ofthe other employees who complained to the Wisconsin Board weresubsequently discharged, although one of them, Wilson Olds, wastreasurer of the C. I. O. union, and his organizational activities inits behalf were well known to the respondent.Kennison was notan officer in the C. I. 0 organization.We find that the evidence does not sustain the allegation that therespondent discriminated against Kennison in regard to his hire andtenure of employment, and we will order that part of the complaintdismissed.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYAlthough the Association, according to the testimony of its secre-tary, was dissolved on May 28, 1937, the record is devoid of informa-tion concerning the circumstances under which any such dissolutionoccurred.Under these circumstances, we cannot determine whetherthe Association is, in fact, dissolved or merely has suspended activitiesfor the time being. If it is in the latter category, it is subject to thepossibility of revival by the respondent and further activity at anyfuture time when that course of action might appear desirable to therespondent.Under our remedial power, therefore, we shall order therespondent henceforth to refuse to give the Association any recogni-tion as a collective bargaining agency, if it should ever return to anactive existence under'its present form and name, or any other. DECISIONS AND ORDERS637Upon the basis of the foregoing findings of fact and upon the en-tire record in the case, the Board makes the following :CONCLIISIONs OF LAW1.Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, Lodge 1787, is a labor organization, within the meaning ofSection 2 (5), of the Act.2.Yates-American Employees Association was a labor organization,within the meaning of 'Section 2 (5), of the Act.3.The respondent, by dominating and -interfering with the forma-tion and administration of Yates-American Employees Association,and by contributing support to it, has engaged in unfair labor prac-tices,within the meaning of Section 8 (2), of the Act.4.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the right to self-organization, to form,join, and assist labor organizations, to, bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining, or other mutual aidor protection, has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1), of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7), ofthe Act._6.The respondent has not engaged in unfair labor practices inrespect, to Arthur A. Kennison, within the meaning of Section 8 (3),of the Act.ORDERUpon the basis of the findings of fact and conclusions of law and,pursuant to Section 10 (c) of the Act, the National Labor RelationsBoard hereby orders that the respondent, Yates-American MachineCompany, Beloit, Wisconsin, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Yates-American Employees Association, or with the formation and admin-istration of any other labor organization of its employees, or fromcontributing support to the said Association or to any other labororganization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in 638NATIONAL LABOI{ RELATIONS BOARDconcerted activities for the purposes of collective bargaining. or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Refuse to recognize Yates-American Employees Associationas a representative of any of its employees for the purposes of dealingwith it with respect to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment ;(b)Post immediately upon all bulletin boards throughout theBeloit,Wisconsin, plant, and maintain for a period of at least thirty(30)consecutive days, notices stating : (1) that Yates-AmericanMachine Company will cease and desist as aforesaid; and (2) thatthe respondent refuses to recognize Yates-American Employees As-sociation as the representative of any of its employees for the pur-poses of dealing with it with respect to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions 'ofemployment;.(c)Notify the Regional Director for the Twelfth Region inwriting within ten (10) days from the date of this -order what stepsthe respondent has taken to comply therewith.And it is further ordered that the allegations in the complaintthat the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3), be, and they herebyare, dismissed.